The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed storage system including a plurality of third dummy electrodes arranged in four corners of the array of electrodes arrayed on a bottom side of the package, and no first or second dummy electrode is arranged directly between one of the third dummy electrodes arranged in each of the first two corners located on the one side in the long side direction of the bottom side as recited in claims 17 and 33, or no electrode is arranged between one-end electrode of the first signal electrodes arranged along the short-side direction from one-end electrode along a line extending in the short-side direction to an outer edge of the package of the bottom side as recited in claims 24 and 34.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached on (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:

/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991	


/T.M.S/Supervisory Patent Examiner, Art Unit 3991